Citation Nr: 0431629	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for Raynaud's disease, 
claimed as consequent to exposure to herbicides.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1969 to 
August 1971.  He served in Vietnam and was awarded the Purple 
Heart Medal and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
hepatitis C and Raynaud's disease, and also denied an 
increased rating in excess of 30 percent disabling for 
service-connected post-traumatic stress disorder (PTSD).

The issue of increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that appellant currently 
has active stage III/IV hepatitis C and also has Raynaud's 
disease.

2.  Appellant served in Vietnam and was presumably exposed to 
Agent Orange.

3.  There is no competent medical evidence showing that 
hepatitis infection or Raynaud's disease can be consequent to 
Agent Orange exposure.

4.  There is no competent evidence showing that appellant 
acquired the hepatitis C virus during his military service.

5.  There is no competent evidence in the file showing 
diagnosis for hepatitis C or Raynaud's disease until many 
years after appellant's discharge from military service, and 
there is no competent evidence relating either disorder to 
service.

CONCLUSIONS OF LAW

1.  Hepatitis C or its residuals were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  Raynaud's disease was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place, before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided and was not possible.  The Pelegrini decision did 
not contain a remedy under such facts, and there appears to 
be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in February 1999.  The 
original rating decision of July 1999 and the Statement of 
the Case (SOC) in January 2000 listed the evidence that had 
been considered in formulation of the decision.  Following 
enactment of the VCAA, RO sent appellant a VCAA duty-to-
assist letter in July 2001 and readjudicated the claim under 
the provisions of the VCAA in December 2001 and again in 
April 2002.  Those post-VCAA rating decisions, and 
Supplemental Statements of the Case (SSOC) in June 2002, July 
2003, and March 2004 listed the additional evidence that had 
been considered in formulation of the decision.  RO also sent 
appellant another VCAA duty-to-assist letter in July 2003 
during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue of 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and his VA treatment records; appellant has not identified 
any other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the etiology and current severity 
of his claimed disabilities.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Treatment 
records show that appellant received a punji stake wound to 
the left leg in June 1970; the wound was sutured and 
appellant was evacuated to the Fire Support Base until the 
sutures were removed.  The wound apparently healed cleanly 
with no infection, and the service medical record does not 
show that appellant received a blood transfusion during his 
treatment.  It is not indicated that there was substantial 
blood loss.  Appellant's separation physical examination in 
July 1971 noted the presence of a scar on the left leg.  
There is no notation in the service medical record of 
hepatitis-C, or any of the risk factors associated hepatitis-
C (transfusion, intravenous drug use, tattoos, or promiscuous 
sex).  There is no notation in the service medical record of 
vascular complaints symptomatic of Raynaud's disease.

Appellant underwent a VA medical examination in May 1972 in 
conjunction with his claim for service connection for a left 
leg wound.  The examination report noted the presence of a 
scar on the left leg, for which appellant was duly awarded 
service connection in June 1972.  The examination report is 
silent in regard to tests for, or symptoms of, hepatitis C or 
Raynaud's disease.

Appellant underwent a VA psychiatric examination in November 
1998 in conjunction with his claim for service connection for 
post-traumatic stress disorder (PTSD).  The examiner noted, 
based on medical records, that appellant had been treated for 
hepatitis C at the Brooklyn VA Medical Center (VAMC).  The 
examiner provided a medical diagnosis of hepatitis C and 
Raynaud's disease, apparently based upon appellant's clinical 
records.

Appellant submitted a claim for service connection for 
hepatitis C and Raynaud's disease in February 1999.  
According to the claim form, appellant began receiving 
treatment for both disorders in 1979 at Ryerson VA Outpatient 
Treatment Clinic (VAOPTC).

Appellant had a VA medical examination for hepatitis C in 
April 1999.  The examiner noted that appellant was diagnosed 
with hepatitis C in 1995.  At the time of the examination, 
appellant was not undergoing treatment or taking medication 
for hepatitis C.  He was not at that time experiencing 
symptoms of colic, abdominal pain, distension, nausea, or 
vomiting.  Appellant stated that he sometimes felt pain but 
no weakness.  Appellant had gained weight and was not 
experiencing malabsorbtion or malnutrition.  Appellant had no 
hematemesis or melena, and no pain or tenderness in the 
abdomen.  His liver size was not palpable, and his muscle 
strength was good with no muscle wasting.  The examiner noted 
that a liver biopsy at Brooklyn VAMC in May 1997 had shown 
chronic hepatitis with mild activity and rare focal point 
piecemeal necrosis.  The examiner's diagnosis was chronic 
hepatitis with mild activity.

Appellant underwent a separate VA medical examination in 
April 1999 in conjunction with his claim for Raynaud's 
disease.  Appellant reported that his hand began to freeze up 
and become numb in 1974 or 1975, soon after his return from 
Vietnam.  Symptoms were at first confined to the right index 
finger, but in time all the fingers became involved.  
Appellant was given nitroglycerin cream, which was 
ineffective.  Appellant was advised to avoid the cold.  
Appellant reported that his fingers would become numb, and 
would hurt when thawing out.  The condition did not preclude 
exercise and exertion.  Appellant was not receiving treatment 
for the condition at that time.  At the time of the 
examination, appellant was working as a butcher, and would 
protect his hands from the cold by wearing layers of gloves 
and plastic gloves.  Appellant complained that his fingers 
would become white and become numb at the slightest cold, and 
would hurt when subsequently thawing.  Symptoms would occur 
only in the cold and would typically last one hour.  
Appellant had no aortic aneurism, varicose veins, soft tissue 
sarcoma, angioneurotic edema, ulcers, or auto amputation.  
The examiner's diagnosis was history of Raynaud's disease.

RO issued a rating decision in July 1999 that denied service 
connection for hepatitis C and Raynaud's disease, based on a 
finding that the claims were not well grounded.  Appellant 
submitted a Notice of Disagreement (NOD) in August 1999, 
asserting that the hepatitis C must have been acquired by a 
blood transfusion in Vietnam.  The NOD also stated that 
appellant was informed by a VA physician that the Raynaud's 
disease was consequent to exposure to Agent Orange.

VA clinical notes from August 1999 show that appellant had 
chronic hepatitis C with mild activity and rare focal 
piecemeal necrosis, based on liver biopsy in May 1998 and 
normal liver function tests (LFTs).  Appellant was 
asymptomatic at that time and no treatment was indicated.

A VA clinical note from November 1999 shows that appellant 
had chronic hepatitis C with mild diagnosis with high viral 
load.  Appellant was to be followed up annually.  Appellant 
was noted to have antibodies for hepatitis A and hepatitis B 
and therefore not require vaccination.  Appellant was noted 
to be completely asymptomatic.
    
Appellant underwent a VA psychiatric evaluation for PTSD in 
May 2000.  The examiner noted without elaboration that 
appellant had been hospitalized for a stab wound in 1986.  
The examiner also noted that appellant's liver tests were 
still normal.  Appellant reported to the examiner that his 
job required him to handle cases of frozen meat.   

A VA clinical note from October 2000 show that appellant 
continued to have chronic hepatitis C with very mild 
diagnosis, based on liver biopsy from 1997.
Appellant was noted to be "clinically and biochemically 
OK."  Appellant had no abdominal pain, weight loss, fatigue, 
or fever.

Appellant had a VA Agent Orange examination in August 2001.  
Appellant reported that he was still working as a butcher, 
that he had been diagnosed with hepatitis C seven years 
previously (i.e., approximately 1994), and that he was 
currently asymptomatic.    
 
VA clinical notes from October 2001 and January 2002 show 
that appellant remained asymptomatic for hepatitis C.

Because the previous denial of service connection for 
hepatitis C and Raynaud's disease had been based on a finding 
that the claims were not well grounded, RO readjudicated both 
claims in accordance with the provisions of the newly enacted 
Veterans Claims Assistance Act (VCAA).  RO issued a rating 
decision in December 2001 denying both claims, based on a 
finding that there was no evidence of in-service occurrence 
of these conditions and no evidence of nexus between the 
claimed disabilities and military service.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in March 2002 asserting that his hepatitis C was 
caused by herbicide exposure and also that it was caused by a 
blood transfusion after appellant was wounded.  The statement 
also asserts that appellant's presence in Vietnam "could 
have caused" his Raynaud's disease.  RO adjudicated both 
claimed disabilities on the basis of entitlement to service 
connection consequent to herbicide exposure, and issued a 
rating decision in April 2002 specifically finding that 
neither condition was consequent to exposure to herbicides.

A VA clinical note from May 2002 shows that appellant 
complained of numbness in the ring finger and little finger, 
cause unknown.

VA clinical notes from July 2002 and August 2002 show that 
appellant reported no current gastrointestinal symptoms 
during his hepatitis follow-up visits.

A VA clinical note from October 2002 shows that appellant had 
a VA liver biopsy in September 2002 that revealed his 
hepatitis C had progressed to a stage III condition.

VA clinical notes from May 2003 show that appellant's 
hepatitis C had advanced to stage 3 and had become a high 
risk for developing into liver cancer or cirrhosis.  
Appellant refused treatment for hepatitis C, apparently 
because he was concerned about the side effects of 
medication. 

Appellant submitted a letter in August 2003 asserting that he 
had received a blood transfusion at a Mobile Army Surgical 
Hospital (MASH) in Vietnam in approximately May 1970, after 
he was wounded by a punji stake.  The letter also asserts 
that symptoms of Raynaud's disease began in the early winter 
of 1970-1971, immediately upon appellant's return from 
Vietnam; those symptoms included arms and legs falling asleep 
and fingers and toes freezing and then painfully defrosting.  
The letter asserts appellant's belief that his hepatitis C is 
consequent to a blood transfusion and that his Raynaud's 
disease is consequent to exposure to Agent Orange.     

A VA clinical note from September 2003 shows that appellant 
had stage III/IV hepatitis C, but that he denied any 
complaints and adamantly refused therapy.

A VA clinical note from March 2004 shows that appellant's 
most recent liver sonogram (in November 2003) was normal, and 
his most recent LFT (in February 2004) was normal except for 
albumin.  Most recent liver biopsy (in October 2002) revealed 
State III/IV of the disease but appellant continued to refuse 
treatment.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board notes that infection with the hepatitis virus, in 
and of itself, is not a disability.  However, if a claimant 
develops a specific disease that is shown to be consequent to 
hepatitis C (such as chronic liver disease, cirrhosis of the 
liver, or liver cancer), and if the claimant is shown to have 
contracted the hepatitis virus while in service, then service 
connection may be established for that disease.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, the VA clinical record shows 
that appellant currently has stage III/IV hepatitis C and 
Raynaud's disease.  The Board accordingly finds that the 
first part of the Hickson analysis is satisfied in regard to 
both claimed disabilities.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for hepatitis or for 
any vascular complaint consistent with Raynaud's disease.  
The service records show no blood transfusion, high-risk 
sexual activity, IV drug use, tattoos, or other activity 
recognized as constituting a high risk of hepatitis 
infection.  The separation physical examination report is 
silent in regard to symptoms of hepatitis or vascular 
disorder during service.  The Board accordingly finds that 
the second part of the Hickson analysis is not satisfied in 
regard to either of the two claimed disabilities.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  There is no medical evidence or opinion 
on file providing such a nexus between either of the claimed 
disabilities and appellant's military service, and the Board 
accordingly finds that the third part of the Hickson analysis 
has not been satisfied.  

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
In this case, there is no evidence that either condition 
manifested itself in service, or alternatively that there has 
been continuity of symptoms since appellant's discharge.  The 
Board accordingly finds that service connection is not 
available as a chronic condition under 38 C.F.R. § 3.303(b) 
(2004).

Service connection is presumptive for diseases specifically 
listed as chronic in 38 C.F.R. § 3.309(a), provided that 
symptoms are manifest to a degree of 10 percent disabling or 
more within one year of discharge from service.  38 C.F.R. 
§ 3.307(a)(3) (2004).  Hepatitis is not one of the listed 
diseases.  Raynaud's disease one of the listed diseases, but, 
as noted above, there is no evidence that the symptoms of 
Raynaud's disease were manifest within the first year after 
discharge.  The Board therefore finds that presumptive 
service connection is not available for either claimed 
disability as a chronic condition under 38 C.F.R. § 3.307(a) 
(2004). 

Appellant contends that his Raynaud's disease may be 
consequent to Agent Orange exposure.  The file contains 
competent evidence that appellant served in Vietnam during 
the period January 1970 through December 1970.  There are 
specific criteria applicable to claims of service connection 
due to exposure to Agent Orange or other herbicide:  a 
veteran who served in the Republic of Vietnam during the 
Vietnam War is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii) (2003); see also the "Veterans' 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The Board accordingly 
considers appellant to have been presumptively exposed to 
herbicides during his military service.

If a veteran was exposed to an herbicide agent during 
military service, a number of specific diseases are presumed 
to be service-connected even though there is no record of 
diagnosis or treatment for these conditions during service.  
38 C.F.R. § 3.309(e) (2004).  The specific presumptive 
diseases are: chloracne, or other acneform diseases 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's Disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.   The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, Fed. Reg. 41, 442-449 and 61 
Fed. Reg. 57, 586-589 (1996); and Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999).  The Board accordingly finds that, as 
a matter of law, appellant is not entitled to a presumption 
that his Raynaud's disease or hepatitis infection are 
etiologically related to exposure to herbicides in Vietnam.

Notwithstanding the foregoing presumptive conditions, a 
claimant may establish service connection with proof of 
direct causation by herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
Appellant has advanced the theory that Raynaud's disease was 
caused by his exposure to Agent Orange.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 389, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson in 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 525 U.S. 962 
(1998);  Bostain v. West, 10 Vet. App. 183, 186 (1997); 
Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the province 
of trained health care professionals to enter conclusions 
that require medical expertise, such as opinions as to 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, there is no competent medical 
evidence of a nexus between appellant's claimed disabilities 
and his presumptive exposure to herbicides in Vietnam. 

Appellant has submitted several statements asserting that he 
received a blood transfusion consequent to his punji stake 
wound.  Service medical records document that the wound was 
sutured and that appellant received treatment at the 
battalion aid station, but there is no documentation that he 
received a blood transfusion or that he was treated at a 
facility where blood transfusion would have been available.  
Further, these records, which appear to be contemporaneous 
with the incident, do not reveal that the veteran had or was 
treated for significant blood loss.  Thus, while he has 
contended that he got a blood transfusion at a MASH unit, 
this is not confirmed or otherwise indicated in the records.  
The provisions of 38 U.S.C.A. § 1154 have been considered.  
Significantly, it is noted that there is no competent 
evidence that shows hepatitis demonstrated years post-service 
is related to service or event or occurrence therein.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for hepatitis C is denied.  Service 
connection for Raynaud's disease is denied.


REMAND

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The file contains a three-page letter, dated September 2004, 
by a Readjustment Counseling Specialist at the Brooklyn 
Veteran Center.  The letter describes appellant's current 
symptoms of PTSD and is therefore highly relevant toward the 
adjudication of his claim for increased disability rating.  
The writer of the letter sent it directly to the Board, so 
the letter has not been reviewed by RO as Agency of Original 
Jurisdiction (AOJ).  Because the AOJ has not yet had the 
opportunity to review this new evidence, and because the 
Board does not have jurisdiction to review the new evidence 
absent a Waiver of Jurisdiction by appellant, the Board must 
remand the file back to RO for readjudication in light of the 
new evidence provided.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, RO should readjudicate 
the claim, taking into account new 
evidence developed since issuance of 
the last SSOC in March 2004.  If 
additional examination is indicated, it 
should be scheduled.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded a reasonable opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

No action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



